Citation Nr: 1733008	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  14-27 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to include as due to in-service exposure to ionizing radiation.

2.  Entitlement to service connection for a heart disorder, to include as due to in-service exposure to ionizing radiation.

3.  Entitlement to service connection for a prostate disorder, to include as due to in-service exposure to ionizing radiation.

4.  Entitlement to an initial compensable rating for residuals of colon cancer.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1950 to December 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  Appellate jurisdiction was subsequently transferred to the RO in Buffalo, New York.  The issues on appeal were remanded for additional development in November 2015.  The Veteran waived Agency of Original Jurisdiction (AOJ) consideration of additional evidence obtained in his case by correspondence dated in July 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for lung, heart, and prostate disorders are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence shows the Veteran's adenocarcinoma in situ to a prominent fold in the ascending colon was discovered upon colonoscopy on December 1, 2011, and that it was successfully resected upon colonoscopic polypectomy on March 5, 2012.

2.  The Veteran's service-connected residuals of colon cancer are manifested by no current residual conditions or complications due to the neoplasm and no local recurrence, metastasis, or additional diagnosis of malignant neoplasm involving the colon.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for residuals of colon cancer for the period from December 28, 2011, to September 5, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.114 Diagnostic Code 7343 (2016).

2.  The criteria for a compensable rating for residuals of colon cancer after September 5, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.114 Diagnostic Code 7343 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

All identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements in support of the claim.  The development requested on remand has been substantially completed.  Although the remand directives included a specific request for an August 2013 colonoscopy pathology report, the Board finds that the receipt of a November 2013 private treatment report addressing the pathology findings associated with the August 2013 colonoscopy substantially complied with the remand directive.  Further attempts to obtain additional evidence would be futile.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2016).

VA regulations provide a 100 percent rating for malignant neoplasms of the digestive system, exclusive of skin growths.  It is noted that the 100 percent rating shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, and that six months after discontinuance of such treatment the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, rate on residuals.  38 C.F.R. § 4.114, Diagnostic Code 7343 (2016).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2016).

The Veteran contends that a compensable rating is warranted for his service-connected residuals of colon cancer.  His original claim for service connection was received by VA on December 28, 2011.  VA records show service connection was established effective from December 28, 2011.

Private treatment records show a December 1, 2011, colonoscopy revealed the Veteran had a serrated adenoma with high-grade dysplasia and adenocarcinoma in situ to a prominent fold in the ascending colon.  He underwent colonoscopic polypectomy on March 5, 2012.  A March 18, 2012, colonoscopy revealed a successful resection of the ascending colon polyp.  An August 2013 colonoscopy report noted multiple polyps were removed.  A November 2013 report noted the results of the colonoscopy were discussed with the Veteran and that there was some prominence at the area of the scar from the previous descending colon polypectomy that on pathology showed only lymphoid hyperplasis with no adenomatous change.  It was noted there were several smaller polyps that were adenomatous and hyperplastic.  

VA examination in January 2014 noted the Veteran was provided a diagnosis of colon cancer in 2011 on routine colonoscopy, and that all cancer was removed by laser surgery without any subsequent chemotherapy or radiation treatment.  He received annual colonoscopies, the last of which was performed in August 2013.  The examiner provided a diagnosis of intestinal neoplasm with a date of diagnosis in 2011.  It was further noted that continuous medication was not required for control of the Veteran's intestinal condition, that he had no episodes of bowel disturbance with abdominal distress or exacerbations or attacks of the intestinal condition, that he had no related weight loss, and that he had no related malnutrition, complications, or other general health effects.  Treatment for his malignant neoplasm was noted to have been completed in 2011.  The examiner found the Veteran had no current residual conditions or complication due to the neoplasm or its treatment.  The intestinal condition had no impact on his ability to work.

Private treatment records dated in September 2014 show polyps were found upon colonoscopy.  It was noted that sessile and flat polyps were completely removed by snare cautery and cold biopsy polypectomies.  Subsequently obtained records dated to August 2016 are negative for evidence of additional treatment for any no local recurrence, metastasis, or additional diagnosis of malignant neoplasm involving the colon.  

Based upon the evidence of record, the Veteran's service-connected malignant neoplasm, adenocarcinoma in situ to a prominent fold in the ascending colon, was discovered upon colonoscopy on December 1, 2011, and was successfully resected upon colonoscopic polypectomy on March 5, 2012.  There is no evidence of any additional surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure for this disorder after March 5, 2012.  Therefore, the Board finds that the criteria for a 100 percent rating were met effective from the date his claim was received by VA on December 28, 2011, and for six months after the discontinuance of treatment on March 5, 2012.  To this extent, the appeal is granted for the assignment of a 100 percent disability rating from December 28, 2011, to September 5, 2012.

The Board further finds the Veteran's service-connected residuals of colon cancer after September 5, 2012, are manifested by no current residual conditions or complications due to the neoplasm and no local recurrence, metastasis, or additional diagnosis of malignant neoplasm involving the colon.  Therefore, a compensable rating after September 5, 2012, is not warranted.

The Veteran is competent to report certain obvious symptoms of disability, but not to identify a specific level of disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Competent evidence concerning the nature and extent of the Veteran's service-connected hiatal hernia disability has been provided by the medical professionals who have examined him.  The overall medical findings adequately address the criteria under which the disability is evaluated.  The Board accords the objective medical findings greater weight than subjective complaints of increased symptomatology.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claim for a compensable rating after September 5, 2012.  

The Board also finds the assigned schedular ratings adequately represent the Veteran's degree of impairment based upon the overall evidence of record.  But see Thun v. Peake, 22 Vet. App. 111 (2008).  Extraschedular rating was not raised in this case, and the evidence does not present any exceptional or unusual circumstances.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).


ORDER

Entitlement to a 100 percent rating for residuals of colon cancer for the period from December 28, 2011, to September 5, 2012, is granted, subject to the regulations governing the payment of monetary awards.

Entitlement to a compensable rating after September 5, 2012, for residuals of colon cancer is denied.


REMAND

Additional development is required for adequate determinations as to the issues of entitlement to service connection for lung, heart, and prostate disorders, to include as due to in-service exposure to ionizing radiation.  The November 2015 remand included directives to obtain evidence associated with the Veteran's claimed treatment for prostate cancer and, if a history of prostate cancer was established, to forward the claim along with the claims for lung and heart disorders for VA Under Secretary for Benefits consideration in accordance with 38 C.F.R. § 3.311(c).  Subsequently obtained private treatment records include a March 2012 hospital discharge report noting a history of prostate cancer.

The Board also notes that the Veteran's heart and lung disorder claims were addressed in a February 2014 VA memorandum from the Director of VA's Post-9/11 Environmental Health Service to the Director of VA's Compensation Service.  There is no indication, however, that, in accordance with 38 C.F.R. § 3.311(c), VA's Under Secretary for Benefits informed the regional office of jurisdiction in writing either that sound scientific and medical evidence supported the conclusion that it was at least as likely as not the Veteran's disease resulted from exposure to radiation in service or that there was no reasonable possibility that the Veteran's disease resulted from exposure to radiation in service.  


A remand by the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, additional development as to these matters is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Under Secretary for Benefits consider the Veteran's claims entitlement to service connection for lung, heart, and prostate disorders, to include as due to in-service exposure to ionizing radiation, with reference to the factors specified in 38 C.F.R. § 3.311(e).  Rationale should also be requested for any conclusion either that sound scientific and medical evidence supported the conclusion that it is at least as likely as not the Veteran's disease resulted from exposure to radiation in service or that there is no reasonable possibility that the Veteran's disease resulted from exposure to radiation in service.

2.  Thereafter, the AOJ should address the issues remaining on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


